         Case 1:18-cr-00219-AT Document 190 Filed 02/12/21 Page 1 of 1


                                                                USDC SDNY
UNITED STATES DISTRICT COURT                                    DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                   ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                       DOC #: ____________________
                                                                DATE FILED: __2/12/2021

              -against-
                                                                         18 Cr. 219-3 (AT)
JUAN CARLOS NAUT,
                                                                                 ORDER
                             Defendant.
ANALISA TORRES, District Judge:

       The Court is in receipt of Defendant’s pro se motion requesting modification of his
sentence pursuant to 18 U.S.C. § 3582(c) dated January 26, 2021. ECF No. 188. Accordingly,

    1. By March 15, 2021, Defendant shall file an amended motion, if any;
    2. By March 24, 2021, the Government shall file its opposition papers; and
    3. By March 31, 2021, Defendant shall file his reply, if any.

       SO ORDERED.

Dated: February 12, 2021
       New York, New York
